DETAILED ACTION
This communication is in response to the Applicant Arguments/Remarks dated 8/5/2021. Claims 1-4, 7-10, 13-17, 21-29 and 31-34 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant's arguments filed 2/25/2021 have been fully considered and are persuasive. A new combination of references are provided below. Regarding the arguments on pages 10-12, 
Karaoguz teaches in fig. 1 and para. 97: central control and management of internet of devices; para. 19-21: the central control and management block may establish communications links with, for example, the gateway 118, the broadband access provider 106, the other cellular/PCS service provider 146, the CDMA network 112, and the GSM network 114 using actual or virtual connections; para. 27: access devices may be pre-registered so that when they are within the range of the wireless interface 120, the gateway 118 may automatically recognize them ...; para. 36, 28: in the access device may provide identification information to the gateway ... This identification may comprise an electronic serial number/a manufacturer identifier ... and a service provider etc... gateway may then use the received identification information to determine whether the access device supports service via a wide area network - which is the access technology supported by the device. Thus, the gateway stores registered access devices information including identification information/IDs; para. 81: if the access device is not registered for service via the wide area network, a broadband access gateway using the method of fig. 5 may cause the user to be prompted to elect service registration with the supported wide area network (block 518) ... The gateway 118 may then receive provisioning parameters via the broadband network, to enable the user of the access device to enjoy service from the wide area network. Thus, Karaoguz does teach recognizing the identities of access and service provider and connecting device(s), recognizing that "if the unique loT device identifier is not already available", in this case, information relating to the access device is obtained and used to map the device access to establish communication links and update said mapping information – see para. 56: whenever an access device registers with and/or is authenticated by the gateway, information may be collected from the access device and related metadata information may be updated and/or synchronized 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 and 21-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Under prong 1, claims 1 and 21 recite “creating the unique identifier comprising a concatenation of the identity of the service provide network…device identity…access technology type supported” as a 
mental process (i.e. similar to analyzing information, comparing known information – See E.g., CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366 ‘constructing a map of credit card numbers’ for pen and paper comparison. Concatenation is something that humans have routinely done, in the mind or with the aid of pen and paper (i.e. https://www.merriam-webster.com/dictionary/concatenate). This would be akin to labeling/naming a device as like “IoTDev1SanJoseZ-Wave”. A person can do that via mind, pen and paper. 
Under prong 2, the limitations obtaining step would be a type of insignificant extra-solution, mere data gathering (MPEP 2106.05g). The updating step itself is insignificant extra solution, e.g., consulting and updating/storing an activity log. Thus, obtaining, updating, and storing steps are merely data gathering and storing received data which is not an inventive concept that meaningfully limits the abstract idea, thus, not significantly more than the abstract idea itself.
In Step 2B, the combination of steps above including receiving/transmitting data over a network; storing and retrieving information in memory; updating an activity log represents well-understood, routine, conventional activity that is widely prevalent in the technological art. The claims recite merely generic computer device gateway to perform the mental concept which is insufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
	Claims 2-4, 7-8 and 22 recite sending and receiving message in relating to service provider network id and location of the device gateway, manufacturer device id, and access type are commonly used computer information and  are not an inventive concept that meaningfully limits the abstract idea, thus, not significantly more than the abstract idea itself. Taken alone, the additional elements in the dependent claims do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Claims 1-4, 7-8, 21-22 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Karaoguz et al. (US 20140105111) in view of Cheng et al. (20130055312).
In the specification, para. 42 discloses “A local or external storage in the common communication network 120 is used to hold a mapping table 122. The mapping table 122 is used to maintain the associations between the manufacturer IoT device identities and the identities of the associated service provider networks 130”.
Claim 1 is a method claim with contingent limitations, Schulhauser type analysis (MPEP 2111.04, II) - "[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed" (quotation omitted). Schulhauser at 10. For example, the BRI of claim 1 includes either: 1) the first if is true OR 2) the second if is true. Thus, in the BRI of claim 1, the first condition/if statement is not satisfied, then Karaoguz does teach the limitation of claim 1 including the second if statement.
As per claim 1, Karaoguz et al. teaches
a method in a device gateway for dynamically creating and updating a unique Internet of Things (IoT) device identifier, the method comprising: obtaining an identity of a service provider network associated to a manufacturer IoT device identity of an IoT device (para. 19, 27-28: the gateway may automatically recognize the pre-registered devices; para. 36-38: once data for these devices is registered to the gateway, the gateway may maintain a database, which keeps track of the data that is available, and its location (connected devices/IoT); para. 56: whenever an access device registers with and/or is authenticated by the gateway, information may be collected from the access device and related metadata information may be updated and/or synchronized with information that may be currently stored on the gateway); 
10 the IoT device identifier comprising a combination of the identity of the service provider network, the manufacturer IoT device identity, and an access technology type supported by the IoT device (para. 20-21, 25-28: detects a compatible access device that may be within the range of the wireless interface, the gateway may immediately advertise its available services to the access device …during preregistration, an administrator or owner of the gateway may enter registration or configuration information such as device IDs of access devices belonging to friends and/or family members into a registration database associated with the gateway. As a result, these devices will be allowed to access at least a portion of the services offered by the gateway whenever they attempt to access the gateway; para. 66-68, 76-78: upon entering into communication with the gateway, the access device 124 may provide identification information to the gateway… This identification information may comprise, e.g., an electronic serial number, an international mobile equipment identifier (IMEI), an international mobile station identifier (IMSI), a mobile identification number (MIN), a media access control (MAC) address, an Internet protocol (IP) address, a digital certificate, a manufacturer identifier, a model identifier, a type identifier, and a service provider identifier, to name only a few such items…gateway may then use the received identification information to determine whether the access device supports service via a wide area network; which is the access technology supported by the device. Thus, the gateway contains access devices information including identification information/IDs that include each device’s the identity of the service provider network, the manufacturer IoT device identity, and an access technology type supported by the IoT device in order to allow data exchange between available communication technologies – See para. 91; figs. 3B, 5.)
if the unique IoT device identifier is already available, updating the identity of the service provider network of the unique IoT device 15 identifier; and storing the unique IoT device identifier (para. 27: access devices may be pre-registered so that when they are within the range of the wireless interface 120, the gateway 118 may automatically recognize them…Thus, the gateway recognizes the registered/stored device ids; para. 36, 55-56, 66-68: a portion of the identification information received by the gateway 118 may identify the service provider and the wide area network with which service may be established. Such information identifying a service provider may have been placed in the parameters 164 of the access device 124 at the time of manufacture, or by the vendor of the access device 124, prior to sale).  
	Karaoguz teaches at fig. 5 and para. 15, 81 that the gateway receives the identification information from access device via personal area network, if the access device is not registered for the service, prompt the user to elect service registration...prompt user for registration information, receive provisioning parameters via broadband network to enable the user of the access device to enjoy service from the WAN. 
Karaoguz does not explicitly teaches if the unique IoT device identifier is not already available, creating 10 the unique IoT device identifier.
	Cheng teaches 
if the unique IoT device identifier is not already available (para. 89-92: the service provider has an identifier of the given DVR system stored in the database(s) but the identifier may not yet have been associated with a user account 113…In conjunction with or after creating the account record, the service provider can link in the database the account record with the DVR system identifiers entered by the user. Both the manufacturer identifier and the service provider identifier uniquely identify the DVR system. The service provider maintains a mapping in the database between manufacturer identifiers and service provider identifiers. Having determining the manufacturer identifiers, the service provider can create associations between the manufacturer identifiers and the users' account record in the service provider database; para. 95: each program guide may also or alternatively provide information about multimedia programming and content offered by a content provider across a data network and accessible via a Uniform Resource Locator (URL), IP address, etc.; para. 17, 19-20, 27: access technology type) Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Karaoguz to include the mapping between manufacturer device identifiers and service provider network, as taught by Cheng, for the advantage of providing efficient and/or automated connections to services in association with user devices. 

As per claim 2, Karaoguz et al. teaches
wherein the step of obtaining further comprises - sending a request message to obtain the identity of the service provider network 20 associated with the IoT device, the request message comprising the manufacturer IoT device identity; receiving a message comprising the identity of the service provider network associated with the manufacturer IoT device identity (para. 29: the gateway may prompt/request particular information; para. 42, 66: the access device may be unknown to the gateway, and may have been recently acquired from a vendor (e.g., a retail location of the service provider, a mass marketer, or via mail order) where no customization or provisioning is supported. The parameters of the access device will, therefore, have the values assigned to them during manufacture, and may not reflect or be related to the user/subscriber of the access device).

As per claim 3, Karaoguz et al. teaches
wherein the step of sending the request 25 message is executed thereupon receiving one of a message and data from the IoT device (para. 66-68, 81: the gateway receives the identification information from access device via personal area network, if the access device is not registered for the service, prompt the user to elect service registration...prompt user for registration information, receive provisioning parameters via broadband network to enable the user of the access device to enjoy service from the WAN).  

As per claim 7, Karaoguz et al. teaches
wherein the step of obtaining further comprises 5 - receiving an unsolicited update message comprising the identity of the service provider network and the manufacturer IoT device identity to trigger the device gateway to update or create the unique IoT device identifier (fig. 6: receive identification information from an access device via a personal area network. Identify available update(s) via a broadband network; para. 36: whenever an access device registers with and/or is authenticated by the gateway, information on the access device may be updated and/or synchronized with information that may be on the gateway; para. 82: the gateway may notify the user of the availability of the updates).  

As per claim 8, Karaoguz et al. teaches
wherein the unique IoT device identifier comprises the manufacturer IoT device identity, the identity of the service provider 10 network and the access technology type used between the device gateway and the IoT device (para. 20-21, 25-28: detects a compatible access device that may be within the range of the wireless interface, the gateway may immediately advertise its available services to the access device …during preregistration, an administrator or owner of the gateway may enter registration or configuration information such as device IDs of access devices belonging to friends and/or family members into a registration database associated with the gateway. As a result, these devices will be allowed to access at least a portion of the services offered by the gateway whenever they attempt to access the gateway; para. 68, 76-78: the access device 124 may provide identification information to the gateway…This identification may comprise an electronic serial number/a manufacturer identifier/a model identifier …and a service provider etc…gateway may then use the received identification information to determine whether the access device supports service via a wide area network; para. 91; figs. 3B, 5.)


Claims 4, 9-10, 13-17, 23-29 and 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Karaoguz et al. (US 20140105111) in view of Cheng et al. (20130055312) and further in view of Ansari et al. (US 20100217837).
As per claims 4, 10, Karaoguz et al. teaches
wherein the request message further comprises at least one of a geographical location of the device gateway, identity of the device gateway and a service associated with the IoT device (para. 21-24: each of the networks may comprise a plurality of cell sites/cellular towers that are located in geographical cells within each of the networks…with reference to FIG. 1, as access device migrates from the vicinity of the serving cell site in GSM network towards the wireless interface in the first location, the call may be handed off from the cell site GSM network to the wireless interface coupled to the gateway at the first location. Accordingly, instead of the call being dropped, the call has been seamlessly handed off and is now being handled by the gateway via the wireless interface. A gateway coupled to the wireless interface which is providing service to the user; para. 33: if the first location is a hotspot at a Cafe, the provider of the gateway may establish the service access levels or tiers that may be provided by the gateway; para. 42, 44, 51). 
-2-PCT Application No. PCT/IB2014/065050Karaoguz and Cheng do not explicitly teach and a subscription identity of the device gateway.
	Ansari et al. teaches
a subscription identity of the device gateway (para. 115: the added gateway appliance and/or user, e.g., new subscriber, is added to the subscription manager (server or functionality or the like) 73. Thus, the subscription manager for example may maintain the following subscriber information/data for providing subscription information to gateway appliance devices; para. 117-118, 312-313.) Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Karaoguz and Cheng to include the mapping/connection between manufacturer device identifiers and service provider network, as taught by Ansari, for the advantage of efficiently joining and communicating to other types of Internet devices for serving a wide range of customers with different devices.

As per claims 9, 23-24, Karaoguz et al. teaches
a method in a server of a network for providing to a device gateway an identity of a service provider network associated with an Internet of Things (IoT) device connected to the device gateway (fig. 3B; para. 19, 27-28, 34, 56: whenever an access device registers with and/or is authenticated by the gateway, information may be collected from the access device and related metadata information may be updated and/or synchronized with information that may be currently stored on the gateway; para. 66-69: upon entering into communication with the gateway, the access device may provide identification information to the gateway…a portion of the identification information received by the gateway may identify the service provider and the wide area network with which service may be established. Such information identifying a service provider may have been placed in the parameters of the access device at the time of manufacture, or by the vendor of the access device, prior to sale; para. 81: the gateway receives the identification information from access device via personal area network, if the access device is not registered for the service, prompt the user to elect service registration...prompt user for registration information, receive provisioning parameters via broadband network to enable the user of the access device to enjoy service from the WAN); 
the method comprising: receiving, by the server, a request message from the device gateway for obtaining the identity of the service provider network associated with the IoT device, the request message comprising a manufacturer IoT device identity and a subscription identity of the device gateway (para. 28-29: the gateway may prompt/request particular information; para. 36, 42: after receiving the request for playback of the audio clip, the gateway may determine that a channel between the gateway and the user's access device may only be capable of maintaining a reduced playback rate; para. 55-56, 64: the communication system 100 of FIG. 3A also comprises a central control and management function that may be communicatively coupled to the gateway 118, an Internet service provider 140, a transport network 110, and a GSM network. Thus, the system 100 is equivalent to a server; para. 68: a portion of the identification information received by the gateway may identify the service provider and the wide area network with which service may be established. Such information identifying a service provider may have been placed in the parameters of the access device at the time of manufacture, or by the vendor of the access device; para. 76-78: the access device may provide identification information to the gateway…This identification may comprise an electronic serial number/a manufacturer identifier/a model identifier …and a service provider etc…gateway may then use the received identification information to determine whether the access device supports service via a wide area network. Thus, said identifiers are relating to the access device);
determining, by the server, an association between the identity of the service provider network and the manufacturer IoT device identity (para. 20-21, 25-28: detects a compatible access device that may be within the range of the wireless interface, the gateway may immediately advertise its available services to the access device …during preregistration, an administrator or owner of the gateway may enter registration or configuration information such as device IDs of access devices belonging to friends and/or family members into a registration database associated with the gateway. As a result, these devices will be allowed to access at least a portion of the services offered by the gateway whenever they attempt to access the gateway; para. 68, 76-78: the access device 124 may provide identification information to the gateway…This identification may comprise an electronic serial number/a manufacturer identifier/a model identifier …and a service provider etc…gateway may then use the received identification information to determine whether the access device supports service via a wide area network; para. 91; figs. 3B, 5.)

validating, by the server, an association between the IoT device and the identity of the service provider network based on the subscription identity of the device gateway and validating, by the server, the association between the identity of the service provider network and the manufacturer IoT device identity and conditional to successful validation sending, by the server, a message to the device gateway for creating the unique IoT device identifier, the message comprising the identity of the service 25 provider network associated to the IoT device and the manufacturer IoT device identity (para. 19: the central control and management block may comprise suitable logic, circuitry and/or code that may be adapted to handle content delivery and security functions such as authentication, validation, key or certificate management, and authorization. The central control and management block may also be adapted to handle provisioning and service management; fig. 5; para. 31-36: some services may only be offered if an access device is properly authenticated; para. 67, 76-78: the access device 124 may provide identification information to the gateway…This identification may comprise an electronic serial number/a manufacturer identifier/a model identifier …and a service provider etc…gateway may then use the received identification information to determine whether the access device supports service via a wide area network. Thus, said identifiers are relating to the access device; para. 80-82). Thus, services are offered only when the validations/authorizations are completed successfully between the manufacturer device identify and the service provider.  
Karaoguz does not explicitly teaches for the purpose of creating a unique IoT 15 device identifier.
	Cheng teaches 
for the purpose of creating a unique IoT 15 device (para. 89-92: the service provider has an identifier of the given DVR system stored in the database(s) but the identifier may not yet have been associated with a user account 113…In conjunction with or after creating the account record, the service provider can link in the database the account record with the DVR system identifiers entered by the user. Both the manufacturer identifier and the service provider identifier uniquely identify the DVR system. The service provider maintains a mapping in the database between manufacturer identifiers and service provider identifiers. Having determining the manufacturer identifiers, the service provider can create associations between the manufacturer identifiers and the users' account record in the service provider database; para. 95: each program guide may also or alternatively provide information about multimedia programming and content offered by a content provider across a data network and accessible via a Uniform Resource Locator (URL), IP address, etc.) Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Karaoguz to include the mapping/connection between manufacturer device identifiers and service provider network, as taught by Cheng, for the advantage of providing efficient and/or automated connections to services in association with user devices. Karaoguz and Cheng do not explicitly teach and a subscription identity of the device gateway.
	Ansari et al. teaches
a subscription identity of the device gateway (para. 115: the added gateway appliance and/or user, e.g., new subscriber, is added to the subscription manager (server or functionality or the like) 73. Thus, the subscription manager for example may maintain the following subscriber information/data for providing subscription information to gateway appliance devices; para. 117-118, 312-313.) 
	Ansari further teaches
validating, by the server, an association between the IoT device and the identity of the service provider network based on the subscription identity of the device gateway and validating, by the server, the association between the identity of the service provider network and the manufacturer IoT device identity, and conditional to successful validation sending, by the server, a message to the device gateway for creating the unique IoT device identifier, the message comprising the identity of the service provider network associated to the IoT device and the manufacturer IoT device identity (para. 123, 182-185, 233: enables users to view and control all of the devices managed by the gateway appliance. As shown in fig. 20A, via home automation page, in response to selecting a devices option, a list or pop-up display is generated to display the following for all of the controlled devices: 1) the user defined name for the device. After the devices are automatically detected, the gateway appliance will default the name to the type. The user can modify the name by using inline editing; 2) a Status indicator icon or label indicating the current status and possible value of the device; 3) a user defined room in which the device is located. When the devices are automatically detected, the default room will be the empty however, the user can change the default room by using inline editing; 4) the manufacturer and type of device; and, 5) any actions that can be done on each device.) Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Karaoguz and Cheng to include the mapping/connection between manufacturer device identifiers and service provider network, as taught by Ansari, for the advantage of efficiently joining and communicating to other types of Internet devices for serving a wide range of customers with different devices.

As per claims 13, 25, Karaoguz et al. teaches
wherein the step of validating, by the server, the association between the identity of the service provider network and the manufacturer IoT device identity further comprises - sending a validation message to the service provider network, the validation 5 message comprising the manufacturer IoT device identity of the IoT device; and - receiving a validation response (para. 19: the central control and management block may comprise suitable logic, circuitry and/or code that may be adapted to handle content delivery and security functions such as authentication, validation, key or certificate management, and authorization. The central control and management block may also be adapted to handle provisioning and service management; fig. 5; para. 31-36: some services may only be offered if an access device is properly authenticated. Thus, services are offered only when the validations/authorizations are completed successfully between the manufacturer device identify and the service provider.)  

As per claims 14-15, 26-27, Karaoguz et al. teaches
wherein the validation response validates the association comprising the manufacturer IoT device identity and the identity of the service provider network; wherein the validation response comprises an identity of a new service provider network associated to the manufacturer IoT device identity (fig. 5; para. 19: the central control and management block may comprise suitable logic, circuitry and/or code that may be adapted to handle content delivery and security functions such as authentication, validation, key or certificate management, and authorization. The central control and management block may also be adapted to handle provisioning and service management; para. 31-36: some services may only be offered if an access device is properly authenticated. Thus, services are offered only when the validations/authorizations are completed successfully between the manufacturer device identify and the service provider; para. 67, 76-78: the access device 124 may provide identification information to the gateway…This identification may comprise an electronic serial number/a manufacturer identifier/a model identifier …and a service provider etc…gateway may then use the received identification information to determine whether the access device supports service via a wide area network. Thus, said identifiers are relating to the access device.)  

As per claims 16, 28, Karaoguz et al. teaches
wherein responsive to receiving the validation response, the method further comprises 15 - sending a second validation request to the new service provider network; and - receiving a second validation response message confirming an updated association comprising the manufacturer IoT device identity and the identity of the new service provider network (claim 16: forwarding the registration information over the broadband network to the service provider of the wide area telecommunications network; receiving provisioning parameters for the new wireless device from the service provider of the wide area telecommunications network over the broadband network; and communicating the received provisioning parameters to the new wireless device via the local wireless communication network to register the new wireless device on the wide on the telecommunications network; para. 80-82).  

As per claims 17, 29, Karaoguz et al. teaches
receiving an unsolicited message comprising updated associations between one or more manufacturer IoT devices identities and the identity of a new service provider network associated therewith; and - storing the updated associations (fig. 6: receive identification information from an access device via a personal area network. Identify available update(s) via a broadband network; para. 36: whenever an access device registers with and/or is authenticated by the gateway, information on the access device may be updated and/or synchronized with information that may be on the gateway; para. 82: the gateway may notify the user of the availability of the updates).  
Cheng also teaches at para. 86, 89-92: the service provider has an identifier of the given DVR system stored in the database(s) but the identifier may not yet have been associated with a user account 113…In conjunction with or after creating the account record, the service provider can link in the database the account record with the DVR system identifiers entered by the user. Both the manufacturer identifier and the service provider identifier uniquely identify the DVR system. The service provider maintains a mapping in the database between manufacturer identifiers and service provider identifiers. Having determining the manufacturer identifiers, the service provider can create associations between the manufacturer identifiers and the users' account record in the service provider database. In this way, a user's account record can be associated with the identifiers of the DVR systems operated by the user without the user having to obtain or know about the identifiers used by the service provider to identify the DVR systems.

As per claims 31, 33, Karaoguz teaches
wherein the step of validating, by the server, the association between the IoT device and the identity of the service provider network further comprises: sending, by the server, a validation request message to the service provider network, the validation message comprising the manufacturer IoT device identity and the subscription identity of the device gateway; and receiving, by the server, a validation response message from the service provider network (para. 19: the central control and management block may comprise suitable logic, circuitry and/or code that may be adapted to handle content delivery and security functions such as authentication, validation, key or certificate management, and authorization. The central control and management block may also be adapted to handle provisioning and service management; fig. 5; para. 31-36: some services may only be offered if an access device is properly authenticated; para. 67, 76-78: the access device 124 may provide identification information to the gateway…This identification may comprise an electronic serial number/a manufacturer identifier/a model identifier …and a service provider etc…gateway may then use the received identification information to determine whether the access device supports service via a wide area network. Thus, said identifiers are relating to the access device; para. 80-82). Thus, services are offered only when the validations/authorizations are completed successfully between the manufacturer device identify and the service provider
	
As per claims 32, 34, Karaoguz et al. teaches
wherein the validation response message validates the association between the IoT device and the identity of the service provider network (para. 19: the central control and management block may comprise suitable logic, circuitry and/or code that may be adapted to handle content delivery and security functions such as authentication, validation, key or certificate management, and authorization. The central control and management block may also be adapted to handle provisioning and service management; fig. 5; para. 31-36: some services may only be offered if an access device is properly authenticated; para. 67, 76-78: the access device 124 may provide identification information to the gateway…This identification may comprise an electronic serial number/a manufacturer identifier/a model identifier …and a service provider etc…gateway may then use the received identification information to determine whether the access device supports service via a wide area network. Thus, said identifiers are relating to the access device; para. 80-82).
Allowable Subject Matter
Claims 21-22 are allowed if the 101 issue is overcome.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fisher (US 20140215065) teaches at para. 22-23: communication data 40 (see, e.g., FIG. 3) originating from the appliance may include a particular appliance identification data element 42 at least partially identifying the appliance (e.g., a manufacturer identity, a brand identity, and/or a model identity as realized, for instance, by a unique alphanumeric character or series of characters…the router 22 may be configured to communicate with many different type, brand, manufacturer, and/or model variants of various appliances 10 arranged as part of the local area network…the communication data transmitted to the intended destination may be analyzed, monitored, or otherwise used by a person providing appliance repair or set-up services, or any other suitable services, and this service provider may use the communication system to address any issues that may be apparent therefrom. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH BLACK whose telephone number is (571)272-4106. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LINH BLACK/Examiner, Art Unit 2163                                                                                                                                                                                                        




11/12/2021


/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163